Citation Nr: 1225595	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  99-03 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a neurological disorder involving the lower extremities.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to April 1981 and from May to June 1991, with service in the U.S. Air Force Reserves from May 1983 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the above-referenced claims.  Jurisdiction of the claims file was subsequently transferred to the RO in North Little Rock, Arkansas, as reflected on the preceeding page.  

In December 2009, the Veteran testified before the undersigned Acting Veterans Law Judge during a personal hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the case to the agency of original jurisdiction (AOJ) for further development and adjudicative action in August 2005, June 2009, and June 2010.  Most recently, in a November 2011 Supplemental Statement of the Case (SSOC), the AOJ affirmed the determination previously entered.  The case has now been returned to the Board for further appellate review.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of service discharge.

2.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of service discharge.

3.  There is no evidence of a currently diagnosed neurological disorder affecting the left lower extremity at any time during the pendency of the claim.

4.  A right lower extremity neurological disorder is not shown to be causally or etiologically related to a service-connected disability.  

5.  A right hip disorder is not shown to be causally or etiologically related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for a neurological disorder affecting the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

4.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 31.59, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the AOJ.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in December 1997, February 1998, April 2003, August 2005, January 2007, November 2008, January 2009, and June 2010 advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the January 2007 and November 2008 letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While several of the notice letters were sent to the Veteran well after the initial unfavorable decision in May 1998, her claims were later readjudicated in the November 2011 SSOC.  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board observes that the Veteran has claimed that her neurological disorder involving the lower extremities and right hip are caused or aggravated by her lumbar spine disorder.  While she was not provided with proper VCAA notice pertaining to the secondary aspect of her claims, the Board finds that no prejudice to her results from such deficient notice as her claim for service connection for a lumbar spine disorder is denied herein.  Therefore, her claim for service connection for disorders as secondary to such disability must be denied as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further concludes that the duty to assist has been met.  The Veteran's available service treatment records have been obtained.  Post-service private medical records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that not all the Veteran's service treatment records from her reservist service and second period of active duty are available for consideration.  The Board notes that the AOJ has made numerous attempts to obtain these missing records from the National Personnel Records Center (NPRC), the Headquarters of the U.S. Air Force Reserves, as well as from the Veteran personally.  In a Formal Finding of Unavailability, the AOJ noted that the following efforts to obtain these missing records were attempted: (1) Air Reserve personnel Center, (2) PIES request, and (3) HQ ARPC.  It thus appears the AOJ properly searched alternative sources in an attempt to assist the Veteran in proving her claims.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to her claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).  When, as here, these service records are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist her in developing her claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was also afforded VA examinations in July 2010 with respect to the issues decided herein; the VA examiners offered opinions, supported by detailed rationales, with regard to the etiology of the Veteran's claimed disorders.  The Board finds that these opinions are adequate to decide the issues as they are predicated on a review of the claims file, which includes the Veteran's statements, her service treatment records, and post-service treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the Board finds that the July 2010 opinions to be adequate to decide the Veteran's case as the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran was also provided an opportunity to set forth her contentions during a Travel Board hearing before the undersigned in December 2009.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the December 2009 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorders and any causal link between the claimed disorders and the Veteran's active service and service-connected disabilities.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between her claimed disorders and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

The Board acknowledges that the Veteran essentially testified during the December 2009 Travel Board hearing that "some" of her claimed disorders were aggravated by her second period of active duty service and her reservist service.  See December 2, 2009, Travel Board Hearing Transcript  p. 33.  Previously in the hearing, she provided details as to why she believed her claimed depression disorder (and other conditions not currently on appeal) was aggravated by her later military service.  The Veteran, however, did not specifically allege that the claimed spine disorders, bilateral lower extremities neurological disorder and right hip disorder were aggravated by her subsequent military service.  Here, the Board notes that where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, the Veteran's statement of aggravation of  "some" of her claimed disorders is vague in that she has not cited to any specific incidents which would support this allegation with regards to the orthopedic and neurological disorder claims.  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Board finds that the Veteran has not claimed, nor has the evidence raised, the issue of whether these disorders were aggravated by the Veteran's subsequent military service.  

The case was previously before the Board on three prior occasions.  In August 2005, the Board remanded the case for additional evidentiary development, to include obtaining records from the SSA and service treatment records from her Reserve service.  SSA records were subsequently obtained and, as discussed previously, all available service treatment records have been associated with the claims file.  Then, in June 2009, the Board remanded the case so that the Veteran could be scheduled for a video-conference hearing before a Veterans Law Judge of the Board.  That hearing was held before the undersigned acting in December 2009.  In June 2010, the Board again remanded the case for additional development, to include obtaining the Veteran's outstanding VA medical records, which was accomplished in June 2010, and affording the Veteran VA examinations in order to determine the current nature and etiology of her claimed orthopedic and neurological disorders, which was accomplished in July 2010.  As explained above, the July 2010 examiners' opinions are adequate to decide the case.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Generally for service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Lumbar and Cervical Spine Disorders

The Veteran claims that her currently diagnosed lumbar spine and cervical spine disorders are related to her military service.  She asserts that she injured her neck and low back during an in-service motor vehicle accident (MVA) and claims to have experienced symptomatology ever since her that time.  Essentially, the Veteran attributes her current spinal symptomatology to her in-service MVA.

Service treatment records document the Veteran's in-service reports of orthopedic symptomatology.  In November 1979, she reported having low back pain, at which time the examiner noted that her work as dental hygienist required her to stand all day.  Later, the Veteran reported having cervical spine and lumbar spine pain following a January 1980 motor vehicle accident.  She received hospital treatment for three days and was given a physical profile in January 1980 for a flexion-extension neck injury (whiplash); there was no evidence of any injuries to the Veteran's coccyx.  A few weeks later, in February 1980, the Veteran reported having back pain occurring mostly in the lumbar region.  In April 1980, the Veteran reported having lower back pain since moving the previous weekend; she was assessed with a strain.  The Veteran made additional reports of low back pain in July 1980, pain which she stated began the previous November due to her job; the examiner noted that she was involved in a MVA in January 1980 and that she had persistent back pain.  She reiterated her complaint of low back pain with increased activity in September 1980, at which time she was diagnosed with lumbar spine syndrome.  In November 1980, the Veteran reported having low back pain for approximately eleven months after a MVA; an X-ray examination revealed scoliosis without degenerative joint disease (DJD).  

Prior to her discharge from her first period of active duty service, the Veteran reported having recurring back pain on a December 1980 separation report of medical history.  While the examiner noted that she had mechanical back pain since the January 1980 MVA on the associated December 1980 separation report of medical examination, the clinical examination of the Veteran's spine was generally normal.  

The Veteran's available service treatment records from her reservist service include intermittent reports of cervical and lumbar spine pain.  An April 1983 report of medical examination shows that the clinical evaluation of the Veteran's spine was normal.  She denied having recurrent back pain on the associated April 1983 report of medical history.  

Private medical records reveal that the Veteran sustained a low back injury in April 1989 while performing duties for her civilian job.  The Veteran received treatment for her low back symptomatology and subsequently underwent a laminectomy at L4-5 in November 1989.

Additional private medical records show that the Veteran suffered a fall in October 1991 while performing civilian work and that she stained a head injury and cervical spine trauma.  These records reveal a diagnosis of atypical causalgia of the neck in September 1992.  In a December 1996 letter, the Veteran's private physician noted her medical diagnoses to include C3-4 herniated disc and cervical degenerative disc disease (DDD) secondary to trauma.

The Veteran's cervical spine injury is noted in her available service treatment records from her reservist service.  An October 1996 service treatment record documents that she was treated for reflex sympathetic dystrophy (RSD) of the right extremity and a closed head injury following the October 1991 work accident.  These records reveal that she was classified as medically disqualified for worldwide duty in November 1996 due to RSD, chronic pain, and depression.

The Veteran underwent a VA spine examination in July 2010 to assess her claimed cervical spine and lumbar spine disabilities.  The examiner noted that the Veteran sustained minimal whiplash and fractured coccyx injuries during the 1980 in-service MVA; she reported having minimal discomfort in both areas following the accident.  She described sustaining an injury to her low back in 1989 during her civilian work, for which she underwent surgery.  The Veteran reported that she did not have any significant neck trouble from the in-service MVA until she suffered a fall in 1982 during her civilian employment.  

Physical and X-ray examinations revealed diagnoses of chronic cervical spine sprain with DDD and spasms, and chronic lumbar sprain with right sided radiculopathy and a history of fracture to the coccyx.

The VA examiner opined that the Veteran's cervical spine disorder was less likely than not related to her military career.  He specifically opined that her cervical spine DDD was not due to the 1980 in-service MVA.  He explained that the Veteran's complaints were minimal until 1989 when she injured herself and noted that this injury did not occur during her military service.  Therefore, the examiner opined that it was less likely than not that the Veteran's military career caused or contributed to her current neck symptomatology.

With regard to the lumbar spine, the examiner opined that it was less likely than not that the Veteran's disorder was related to her 1980 MVA.  He highlighted that the Veteran was minimally to at most asymptomatic from 1980 until 1989, at which time she suffered a work-related injury to her low back.      

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that her current lumbar spine and cervical spine disorders were incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is medical evidence of neck and back pain during service associated with a motor vehicle accident and the Veteran's duties as a dental hygienist.  The Board also acknowledges that not all of the Veteran's service treatment records from her periods of reservist and active duty service have been associated with the claims file.  Mindful of the Board's heightened obligation under Cuevas and O'Hare when service treatment records are missing, the Board notes that only some of the Veteran's reservist service treatment records are missing.  Moreover, the service treatment records from her first period of active duty have been associated with the claims file.  The Veteran does not claim, nor does the evidence suggest, that her cervical and lumbar spine disorders were incurred in or aggravated by her reservist service or second period of active duty service; therefore, the critical issue with regard to the Veteran's claims is whether her current spine disorders are related to her first period of active duty service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Essentially, there is no indication from the available service treatment records that the Veteran's intermittent in-service low back symptomatology resulted in a chronic disorder.  Indeed, the Veteran underwent an in-service X-ray examination in November 1980, eleven months after the in-service MVA, at which time the examiner specifically noted that there was no evidence of DJD.  While the Veteran was noted to have mechanical back pain at the time of the December 1980 separation examination, the associated separation examination report shows that the clinical examination of the Veteran's spine was generally normal.  The Board acknowledges the Veteran's report of low back pain prior to her separation from her first period of active duty service, but also notes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Similarly, the service treatment records from the Veteran's first period of active duty service fail to show that the in-service MVA resulted in a chronic cervical spine disorder.  Indeed, other than the service treatment records dated in January 1980 immediately following the in-service MVA, the service treatment records from the Veteran's first period of active service are entirely negative for complaints of cervical spine symptomatology.  The Board highlights that the Veteran made no reports of cervical spine symptomatology at the time of the December 1980 separation examination and reiterates that the separation physical examination revealed that her spine was generally normal.  
   
The Board notes that the Veteran has contended that she has experienced lumbar and cervical spine symptomatology since her first period of military service.  However, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

 In this regard, the medical records associated with the claims file do not show diagnosed lumbar and cervical spine disorders until many years after her initial discharge from active service.  The claims file reveals that the Veteran underwent a lumbar laminectomy in 1989, following a civilian work-related injury.  She was diagnosed with a lumbar strain during the July 2010 VA examination.  As for the cervical spine disorder, the medical evidence reflects that she sustained a civilian work-related injury in 1991, after which she was noted to have a diagnosis of DDD of the cervical spine in December 1996.  The Veteran's lumbar and cervical spine diagnoses were rendered over eight and ten years, respectively, following her separation from active duty in April 1981.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Therefore, the Veteran's current statements, made in connection with her pending claim for VA benefits, that she has had lumbar and cervical spine symptoms since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of lumbar and cervical spine symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of bilateral knee symptomatology to be not credible.  

Additionally, the Veteran has not provided any competent evidence to demonstrate that her current lumbar spine and cervical spine disorders were caused by or were the result of her period of active service.  The opinions of the July 2010 VA examiner are persuasive that the Veteran's lumbar sprain and cervical spine DDD are not related to her active duty.  Significantly the July 2010 VA spine examination report indicates that the examiner's opinions were based on the Veteran's documented in-service and post-separation injuries and diagnoses, acceptance of the Veteran's account of in-and post-service occurrences/symptomatology and all medical evidence of record, to include current examination findings.  What is more, the opinions provided clear medical reasoning and logic and are generally consistent with other pieces of medical evidence of record.  These factors taken together make the July 2010 VA examination report and nexus opinions highly probative evidence weighing against the Veteran's claims.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Veteran has not provided any competent medical evidence to rebut the opinions against her claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Presumptive service connection is not warranted for the Veteran's claims for service connection for lumbar and cervical spine disorders because there is no evidence in the record that she has been diagnosed with arthritis of the lumbar spine or that her cervical spine DDD developed within one year of the Veteran's separation from her first qualifying period active duty service.  See 38 C.F.R. 
§§ 3.307, 3.309.

In reviewing the Veteran's claims the Board has reviewed the written statements presented by the Veteran and her representative, as well as the Veteran's testimony during the December 2009 Travel Board hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of her current symptomatology and the continuity of symptomatology from service onwards.  Her contention that her current lumbar spine and cervical spine disorder might be related to her MVA in service is not competent and thus not persuasive in view of the medical opinions of the July 2010 VA examiner and evidence in private treatment records of on-the-job back and cervical spine injuries in 1989 and 1991, respectively.  

In this regard, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render her competent to offer evidence on matters such as a medical diagnosis or the factual question of whether her lumbar and cervical spine disorders can be attributed to her in-service MVA.  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lumbar and cervical spine disorders and any instance of her military service to be complex in nature as such is not subject to lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe her in-service MVA as well as her lumbar and cervical spine complaints and her current manifestations of such disorders, the Board accords her statements regarding the etiology of such disorders little probative value as she is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between her in-service MVA and duties, and her current lumbar and cervical spine disorders.  In contrast, the July 2010 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the type of the Veteran's in-service injury, complaints, and diagnoses as well as the current nature of her lumbar and cervical spine disorders.  Therefore, the Board accords greater probative weight to the July 2010 VA examiner's opinion.

Accordingly, the Board finds that the preponderance of the evidence is against her claims for service connection for lumbar and cervical spine disorders.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against her claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neurological Disorder of the Bilateral Lower Extremities and Right Hip Disorder

The Veteran essentially claims that she currently has a neurological disorder affecting her bilateral lower extremities and a right hip disorder that are etiologically related to her lumbar spine disorder.  In this regard, the Board notes that the Veteran has not contended, and the evidence does not show, that such disorders are related to service on a direct basis.  In this regard, the Veteran's service treatment records are entirely negative for diagnoses or symptoms relating to either of these disorders, and there are no diagnoses of such until many years following the Veteran's separation from active duty.  The VA medical records show the first diagnosis of right leg radiculopathy in August 2003.  The Veteran was first diagnosed with right hip bursitis during the July 2010 VA examination.  Moreover, the Veteran does not claim that such disorders are related to service on a direct basis, or that she has continuously experienced such symptomatology since service.  Additionally, as will be discussed herein, the Veteran's neurological disorder is noted to be related to his lumbar spine disorder.  The Board acknowledges that the Veteran's right hip disorder is a separate entity and that she was involved in a MVA in service in which she injured her back.  However, at her Board hearing, she specifically denied injuring her right hip at that time.  Rather, she contended that such condition is secondary to her lumbar spine disorder.  See Robinson, supra (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

The available service treatment records have been reviewed and are negative for complaints of neurological symptomatology affecting the bilateral lower extremities or right hip symptomatology during the Veteran's periods of active duty and reservist service.

Private medical records document the Veteran's reports of symptomatology affecting her bilateral lower extremities.  These records show that she sustained a closed head injury and cervical spine trauma in October 1991 due to a civilian work accident.  Thereafter, the private medical records document her intermittent reports of right leg pain and right hip pain as early as May 1994 and September 1994, respectively.  

Post-military VA treatment records show that the Veteran was noted to have low back pain with right leg radiculopathy in August 2003.  A May 2008 VA X-ray examination of the right hip revealed a displaced fracture and a benign bone island in the right ilium.

The Veteran underwent a VA examination in July 2010 to assess her claimed lower extremities neurological disorder and right hip disorder.  She reported having low back pain that radiated down her right leg.  The Veteran stated that her right hip began "popping and catching" approximately three to four years prior, without any antecedent injury.  She was noted to have experienced lumbar and cervical spine symptomatology following an in-service MVA in 1980; she did not make any reports of any in-service neurological or right hip symptomatology.  Following a physical examination, the Veteran was diagnosed with chronic lumbar sprain with right sided radiculopathy and right hip bursitis.  The examiner opined that the Veteran's right sided radiculopathy was less likely than not related to the in-service MVA, since the Veteran was very minimally to almost asymptomatic from 1980 until 1989 when she suffered a low back injury while performing her civilian job.  As for the right hip, the examiner opined that the Veteran's disorder was in no way related to her lumbar sprain, laminectomy, or right sided radiculopathy.  He explained that the Veteran's right hip bursitis was a separate entity that was not related to her lumbar spine disorder.  The Veteran indicated that he based his opinions on a review of the claims file, the Veteran's reported history, the examination findings, and his professional knowledge.

Having reviewed the above, the Board finds that the evidence of record weighs against the claims for service connection for bilateral lower extremities disorder and a right hip disorder as secondary to her lumbar spine disorder.

Initially, the Board notes that the medical evidence is negative for evidence of a diagnosed neurological disorder affecting the Veteran's left lower extremity at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319   (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a neurological disorder affecting the left lower extremity is denied.  The Board acknowledges that the Veteran's complaints of left lower extremity symptomatology related to her low back disorder.  In this regard, the Veteran is competent to describe symptoms he experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As there is no evidence of a currently diagnosed left lower extremity neurological disorder, this aspect of the Veteran's claim is denied.

As for the right lower extremity and right hip claims, VA regulations provide that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  However, as discussed previously, the Veteran is not entitled to service connection for a lumbar spine disorder.  Moreover, the Veteran is not currently service connection for any disabilities.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to secondary service connection for a neurological disorder of the right lower extremity and a right hip disorder.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused her right lower extremity neurological disorder and right hip disorder, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claims of entitlement to service connection for a right lower extremity neurological disorder and a right hip disorder, as secondary to a lumbar spine disorder, is without legal merit.  Id.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right leg neurological disorder and right hip disorder, to include as secondary to her lumbar spine disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a neurological disorder of the bilateral lower extremities is denied.

Service connection for a right hip disorder is denied.


REMAND

Unfortunately, an additional remand is required with respect to the Veteran's psychiatric disorder claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

The Veteran claims that service connection is warranted for an acquired psychiatric disorder.  The claims file reflects that Veteran has been diagnosed with bipolar disorder, depression, and a mood disorder.  She states that her conditions began following her first period of active duty service but prior to her reservist and second period of active duty.  The Veteran primarily claims that her psychiatric diagnoses are related to her lumbar and cervical spine disorders.  However, she also asserts that her psychiatric disorder was aggravated during her second period of active duty and her reservist service.  Specifically, the Veteran claims that she was prescribed additional medication to treat her symptomatology and/or was given increased dosages of her medications during these time periods.  

The Veteran's service treatment records include an April 1983 report of medical examination showing that the Veteran underwent a clinical assessment at the time of her enlistment into reservist duty.  The report reflects that the psychiatric examination was generally normal.  The Veteran denied having depression, excess worry, or trouble sleeping on the associated April 1983 report of medical history.

The Board observes that there is no evidence the Veteran underwent additional examination prior to any later periods of active duty for training or her period of active duty service from May 1991 to June 1991.  

Additional service treatment records and private medical records indicate that the Veteran was treated for psychiatric symptomatology following her first period of active duty service; these records indicate that she was prescribed medication to treat her symptoms and that changes were made to her medication regime during her reservist service.  In a June 1996 letter, Dr. M.H.R. reported that the Veteran was taking 18.75 mg. of Cylert to assist with her concentration and 150 mg of Serzone as an antidepressant.  She stated that the Veteran had recently discontinued her use of Zolof and was being weaned off Deseryl.  Dr. M.H.R. noted in June 1996 treatment record that the Veteran was under psychological stress but did not provide any further details as to the cause of her stress or whether she experienced increased symptomatology.  Subsequently, in an October 1996 letter, Dr. M.H.R. stated that the Veteran was currently taking Adderall to help her concentration and Zolof for sleeping.  She noted that the Veteran was not taking any psychotropic drugs.  These records are negative for any discussion regarding whether the Veteran's psychiatric symptomatology was permanently aggravated by her military service.

The Veteran was afforded a VA examination in July 2010, at which time the VA examiner opined that her bipolar disorder was not secondary to her lumbar spine or cervical spine conditions.  However, the VA examiner did not offer an opinion regarding whether the Veteran's psychiatric disorder was incurred in or aggravated by her second period of active duty service or during any ACDUTRA service.  (Here, the Board notes that a psychiatric disorder is a disease rather than an injury; therefore, periods of INACDUTRA are not applicable to her claim for service connection for an acquired psychiatric disorder because the only diseases that may be service-connected for incurrence during such duty periods are acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  See 38 C.F.R. § 101(24).)

In light of the Veteran's contention and the private medical records identified above, an additional medical opinion must be obtain to specifically address whether the Veteran's psychiatric condition was incurred in or aggravated by her subsequent active duty and reservist service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the July 2010 VA examiner.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the July 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran for his lumbar spine is left to the discretion of the clinician selected to write the addendum opinion.

For all currently diagnosed acquired psychiatric disorders, the examiner is requested to offer an opinion as to the following:

(a)  To the extent possible, identify the onset of the Veteran's diagnosed psychiatric disorder(s).

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder was incurred in or aggravated by the Veteran's ACDUTRA service? 

(c)  Did the Veteran's psychiatric disorder clearly and unmistakably pre-exist her entry into active duty in May 1991?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's psychiatric disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder was incurred in or aggravated by the Veteran's second period of active duty service from May 1991 to June 1991?

In providing the requested opinions, the examiner must consider and discuss any of the Veteran's competent reports as to the onset and continuity of psychiatric symptomatology.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  In providing the requested opinions, the examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any of the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
	
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


